Citation Nr: 1511261	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-08 660	)	DATE
	)
	)	

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include an emotionally unstable personality disorder.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Navy from September 1977 to April 1981.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision from the Department of Veterans' Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board has expanded the issue on appeal to encompass all acquired psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of that proceeding is associated with the Virtual VA file.  The Veteran also submitted additional evidence at the hearing with a waiver of Agency of Original Jurisdiction (AOJ) initial consideration of this evidence.  See 38 C.F.R. § 20.1304.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  In addition to the transcript of the September 2013 hearing, a review of the Virtual VA file reveals VA treatment records dated from February 2005 to March 2005; July 2009 to May 2011; and November 2012 to January 2013.  However, those records were considered by the RO in the February 2013 statement of the case.  VMBS does not contain any documents, and the remaining documents in Virtual VA are either duplicative of the records in the paper claims file or irrelevant to the issues on appeal. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was not afforded a VA examination in connection with his claim for service connection for rheumatoid arthritis.  A July 2009 VA treatment record indicates that he has been diagnosed with rheumatoid arthritis, and during his September 2013 hearing, the Veteran testified that he had periods of prolonged standing during service.  See Hearing Transcript (Tr.), page 11.  The Veteran also reported that his doctor told him that there might be a causal link between prolonged standing and rheumatoid arthritis.  Tr., page 12.  As the Board lacks sufficient medical evidence to render a decision on this issue, a VA examination is warranted.  See McClendon v. Nicolson, 20 Vet. App. 79, 81-82 (2006).

Similarly, the Veteran has not been provided a VA examination in connection with his claim for service connection for an acquired psychiatric disorder.  The record reflects that he was recently diagnosed with depression, anxiety disorder, and adjustment disorder.  See January 2013 VA treatment record.  In addition, the Veteran has reported that he has experienced symptoms of depression and anxiety since service.  See June 2013 VA treatment record; Tr., page 8.  Therefore, the Board finds that a VA examination and medical opinion are needed to determine the nature and etiology of any psychiatric disorder that may be present. McClendon, 20 Vet. App. at 81-82.

It also appears that there might be outstanding and potentially relevant VA treatment records not associated with the claims file.  The RO noted review of certain VA treatment records in the February 2013 statement of the case.  However, these records are not contained in the record before the Board, and remand is therefore necessary.

The record also reflects that the Veteran receives treatment from the Jack C. Montgomery VA Medical Center.  Updated treatment records should be obtained in light of the remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment rheumatoid arthritis and a psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding, relevant VA medical records, to include any records from the Jack C. Montgomery VA Medical Center dated since August 2013.

It is noted that the February 2013 statement of the case indicated that the RO reviewed treatment records from the Jack C. Montgomery VA Medical Center from January 2003 through February 2005.  However, the corresponding records are not in the claims file.  Therefore, these records should also be associated with the claims file.

In addition, the February 2013 statement of the case documented the RO's review of records from the Central Texas Veterans Health Care System beginning in July 2008, yet the claims file only includes one record from December 2008 and records that begin in July 2009.  These records should also be associated with the claims file.

2.  After completing the preceding development, the Veteran should be afforded a VA examination to determine the nature and etiology of any rheumatoid arthritis that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.  He or she should consider the July 2009 VA treatment record diagnosing the Veteran with rheumatoid arthritis.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran currently has rheumatoid arthritis that manifested in or is otherwise causally or etiologically related to his military service.

In rendering this opinion, the examiner should address the Veteran's contention that his periods of prolonged standing in the military caused his current disorder.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

The Veteran has contended that he experienced anxiety and depression since his time in service.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  For each diagnosis other than a personality disorder, the examiner should state whether it is at least as likely as not that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service, to include as a result of any symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

If the Veteran is diagnosed with a personality disorder, the examiner should state whether there was a superimposed disease or injury that occurred during service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions and any other development as necessary, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




